Citation Nr: 1758876	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  15-44 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a prostate disorder.  

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a heart disorder. 

6.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety disorder, and depression.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1957 to October 1957.  This matter comes before the Board of Veteran's Appeals (Board) from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and a May 2016 rating decision by the RO in San Juan, Puerto Rico.  The January 2016 rating decision denied service connection for the lumbar spine disorder, prostate disorder, right knee disorder, left knee disorder, and heart disorder.  The May 2016 rating decision denied service connection for a psychiatric disorder and entitlement to TDIU.  

This matter was previously before the Board in June 2017, at which time it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A lumbar spine disorder is not shown to be etiologically related to any disease, injury, or incident in service. 

2.  A prostate disorder is not shown to be etiologically related to any disease, injury, or incident in service.

3.  A right knee disorder is not shown to be etiologically related to any disease, injury, or incident in service.

4. A left knee disorder is not shown to be etiologically related to any disease, injury, or incident in service.

5. A heart disorder is not shown to be etiologically related to any disease, injury, or incident in service.

6.  The Veteran does not have a diagnosis of a psychiatric disorder.  

7.  The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; his service-connected disability does not render him unable to obtain or maintain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

7.  The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease, injury, or event and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2017).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied, "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lumbar Spine, Prostate Disorder, Heart Disorder, Bilateral Knee 

The Veteran seeks service connection for a lumbar spine disorder, a prostate disorder, a bilateral knee disorder, and a heart disorder.  The Veteran has provided very little details regarding theories of entitlement for the disorders.  

The Veteran's service treatment records are silent as to a lumbar spine disorder, a bilateral knee disorder, a prostate disorder, and a heart disorder.  His October 1957 separation examination did not contain any abnormal findings related to the above disorders.  Furthermore, in his October 1957 report of medical history he denied high or low blood pressure, swollen or painful joints, palpitation or pounding heart, frequent or painful urination, arthritis, and trick or locked knee.  He also reported that he was in good health at that time.  

The Veteran submitted a June 2015 private medical opinion from C.M., M.D. Dr. M. stated that the Veteran was currently being treated for poor blood pressure, low back pain, and urological symptoms.  The report included diagnoses of hypertensive cardiovascular disease, chronic low back pain, right knee arthritis, and benign prostate hyperplasia.  Dr. M. opined that it was "more probable than not" that his cardiovascular, metabolic, and musculoskeletal disorders were secondary to his military service.  

In August 2017, the Veteran was provided a VA examination to address his lumbar spine disorder.  The VA examiner diagnosed intervertebral disc syndrome, minimal midline disc protrusion at the L5-S1 level, and focal disc bulge at the L4-L5 level.  The VA examiner opined that it was less likely than not that the lumbar spine disorder was caused by service.  There was no evidence to suggest a direct nexus between military service and his present lumbar spine disorder.  The Veteran's October 1957 separation examination was silent for a lumbar spine disorder.  Moreover, he reported to be in good health and denied low back pain at the time of his separation from service.  It was explained that his lumbar disorder was a chronic disorder which tended to progressively worsen over time due to the natural aging process and/or due to repetitive trauma.  The VA examiner found that degenerative disc disease did not develop during the Veteran's short periods of service from January 1957 to October 1957.  Instead, his lumbar spine disorder was more likely caused by age, obesity, and his occupational history.  Specifically, the Veteran worked in a physically demanding job as a welder for 20 years following service.  

The Veteran's knee disorders were examined in August 2017.  The VA examiner diagnosed bilateral knee arthritis.  The VA examiner opined that it was less likely than not that his bilateral knee disorder was caused by service.  It was noted that his October 1957 separation examination was silent for a knee disorder.  Also, the Veteran denied knee pain and reported that he was in good health at the time of the separation examination.  The examiner explained that knee osteoarthritis is considered part of the normal aging process in patients older than 35 to 40 years old due to normal wear and tear of daily living.  It was also noted that degenerative joint disease was not developed during his short period of active duty service.  

The Veteran's cardiovascular disorder was assessed in August 2017.  The VA examiner provided a diagnosis of valvular heart disease, arterial hypertension, and status post aortic valve replacement.  The Veteran reported that he was first diagnosed with hypertension in 1988.  The examiner explained that the pathogenesis of primary hypertension was poorly understood, but that it was most likely the result of numerous genetic and environmental factors that resulted in multiple compounding effects on cardiovascular and renal structure and function.  The examiner also stated that there were a number of risk factors for the development of essential hypertension.  With respect to the Veteran's aortic valve disorder, the VA examiner stated that aortic valve stenosis was the most common cause of left ventricular outflow obstruction.  Aortic valve disorder had three primary causes, specifically, a congenitally abnormal valve with superimposed calcification, rheumatic valve disease, and metabolic diseases.  The VA examiner opined that the Veteran's hypertension and aortic valvular heart disease status post replacement was less likely than not caused by service.  In support of the opinion, the VA examiner noted that the Veteran acknowledged that he was first diagnosed with hypertension in 1988, more than 30 years after service.  Moreover, he underwent aortic valve replacement in November 2010, more than 40 years after service.  The VA examiner also pointed out that the Veteran's service treatment records were silent for treatment for hypertension or a heart disorder. 

In August 2017, the Veteran underwent a VA examination to address his benign prostate hyperplasia.  His benign prostate hyperplasia was diagnosed in 2014.  The Veteran reported that he complained of hesitancy, slow stream, and force of stream since 2014.  He was found to have an "increase prostate" and was prescribed medication.  The VA examiner opined that it was less likely than not that his benign prostate hyperplasia was caused by service.  The opinion was based on the Veteran's report of urological symptoms since 2014 and no evidence of benign prostate hyperplasia or voiding dysfunction in the service treatment records or within one year of separation from service. 

The Board finds that service connection is not warranted for a lumbar spine disorder, bilateral knee arthritis, a prostate disorder, and a heart disorder.  The Veteran has not provided much information regarding his claims.  Specifically, he has not identified any in-service incidents to which he attributes his current disorders.  The Veteran submitted a June 2015 private medical opinion to support his claim.  However, the Board affords the private medical opinion little probative value because it was not supported by sufficient rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  The Board affords significant probative value to the medical opinions provided by the VA examiners in August 2017 as they were based on medical literature, the Veteran's statements, and a complete review of the medical records.  Additionally, the VA examiners also provided adequate rationale for the opinions.  Id.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a lumbar spine disorder, arthritis of the bilateral knee, benign prostate hyperplasia, and a heart disorder.   In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Psychiatric Disorder

The Veteran also asserts that he is entitled to service connection for a psychiatric disorder. 

His service treatment records do not include any treatment for a psychiatric disorder.  An October 1957 report of medical examination revealed that he was psychiatrically normal at the time of separation from service.  In October 1957, he specifically denied depression, excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, and nervous trouble.  He also described his health as good at the time of his separation from service.  

The Veteran submitted a June 2015 private medical opinion from Dr. M.  The Veteran's symptoms included nervousness, anxiety, irritability, depressed mood, isolation, and nightmares and flashbacks of his traumatic experiences during service.  Dr. M. diagnosed generalized anxiety disorder, major depression, and PTSD.   

The Veteran underwent a VA psychiatric examination in July 2017.  The Veteran reported that he did not experience any trauma during service.  The VA examiner found that the Veteran did not have a mental disorder.  The VA examiner noted that there was no evidence of Article 15 violations, court martial, or any other disruptive behavior during service.  It was also noted that there was no history of psychiatric complaints in the VA treatment records or any other mental institution.  The VA examiner stated that the mental status examination, clinical history, and psychosocial course were negative for a mental disorder.  

The Board finds that service connection is not warranted for a psychiatric disorder.  With the exception of filing a claim and submitting the June 2015 private medical opinion, the Veteran has not provided any information regarding his claimed psychiatric disorder.  The Veteran has not submitted any details regarding what in-service experiences he believes caused his claimed psychiatric disorder.  Moreover, it appears that the mental health diagnoses provided in June 2015 were not DSM-V diagnoses of a psychiatric disorder and that they were provided by an internist, not a VA psychologist or psychiatrist.  The July 2017 VA examiner conducted a thorough psychological evaluation and concluded that the Veteran did not have a psychiatric disorder.  Therefore, the Board affords more probative value to the opinion provided by the July 2017 VA psychiatrist than the June 2015 private opinion completed by an internist.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110 ; see also Brammer, 3 Vet. App. at 225 (1992).  Accordingly, the Board finds that the probative evidence is against finding that the Veteran has a current psychiatric disorder.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16. 

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis in accordance with 38 C.F.R. § 3.321, when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16 (b).  
A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

After reviewing the evidence of record, the Board finds that TDIU benefits are not warranted.  

The Veteran's only service-connected disability is tinnitus, rated as 10 percent disabling.  Accordingly, the schedular criteria for TDIU are not met.  Furthermore, it does not appear that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected tinnitus.  Specifically, the April 2015 and October 2015 VA examiners found that the Veteran's tinnitus did not impact his ordinary conditions of life, including his ability to work.  The evidence of record does not include reports from the Veteran indicating that he stopped working due to his tinnitus.  The July 2017 VA examination report indicated that the Veteran stopped working due to a physical disability.  Additionally, the Veteran did not respond to the RO's January 2016 request for him to complete a VA Form 21-8940, the Application for Increased Compensation Based on Unemployability.  

In view of the above, the Board concludes that a TDIU is not warranted at any time during the pendency of this claim, and referral of the TDIU claim for extraschedular consideration is not in order.  The Board has considered the doctrine of reasonable doubt in reaching this determination regarding a TDIU; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a lumbar spine disorder is denied. 

Entitlement to service connection for a prostate disorder is denied. 

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for a prostate disorder is denied.  

Entitlement to a psychiatric disorder is denied. 

Entitlement to TDIU is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


